Response to Remarks/Arguments
	Applicant’s arguments with respect to the prior art rejections have been fully considered, however, the arguments do not apply to the new grounds of rejections set forth in this Office Action as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. (US 2003/0021684 A1) in view of Mishra et al. (US 2014/0030102 A1) hereinafter referred to as Downs and Mishra.


    PNG
    media_image1.png
    449
    328
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    584
    media_image2.png
    Greyscale

Regarding Claim 1, Downs discloses a component for a gas turbine engine comprising:
an airfoil (figure 1 also reproduced above) extending in a chordwise direction (see figure 1) between a leading edge (4, figure 1) and a trailing edge (5, figure 1) and in a thickness direction (see figure 1) between a pressure sidewall (2, figure 1) and a suction sidewall(3, figure 1) that meet together at both the leading edge and the trailing edge (see figure 1), the airfoil extending in a radial direction (R, figure 4 reproduced/ annotated above) from a platform (see 6, figure 1) to a tip (9, figure 1);
a tip pocket (7, figure 1 or 4) formed in the tip and terminating prior to the trailing edge (see figure 1 or 4);
wherein the tip pocket includes a suction side lip (see annotated figure 4), a pressure side lip (see annotated figure 4), a leading edge lip (see annotated figure 4) and a trailing edge lip (see annotated figure 4) that each extend outwardly in the radial direction from a floor (see annotated figure 4) to the tip (see figure 4);
one or more heat transfer augmentation devices (see first and second ribs, annotated figure 4) formed in the tip pocket (see figure 4), the one or more heat transfer augmentation devices including at least one rib (see annotated figure 4) extending from one of the suction side lip and the pressure side lip (see annotated figure 4) such that a wall of the at least one rib is spaced apart from another one of the suction side lip and the pressure side lip (see annotated figure 4);
wherein the at least one rib extends outwardly in the radial direction from the floor towards the tip (see annotated figure 4) such that a length of the at least one rib is slanted at an acute angle (see angle φ, figure 4) in the chordwise direction toward either the leading edge lip or the trailing edge lip relative to the floor (see ribs slanted toward the trailing edge lip relative to the floor, figure 4); and
at least one internal cooling cavity (11, figure 4) formed inside the airfoil (see figure 4); and
wherein the at least one rib includes a plurality of ribs distributed along at least one of the suction side lip and the pressure side lip (see annotated figure 4), adjacent ribs of the plurality of ribs establish respective recesses (see recesses adjacent the first/second ribs, annotated figure 4), the recesses extend along the respective one of the suction side lip and the pressure side lip (see annotated figure 4). 
Downs is silent on a plurality of cooling holes being defined in the floor that fluidly connect the tip pocket to at least one internal cooling cavity; and
the plurality of cooling holes being spaced apart from the plurality of ribs and the recesses.
Mishra relates to a turbine-airfoil squealer tip which is in the same field of endeavor as the claimed invention and teaches of a plurality of cooling holes (60, figure 3 also reproduced below) defined in a floor (52, figure 3) that fluidly connect a tip pocket (54, figure 4 also reproduced below) to at least one internal cooling cavity (48, figure 4).

    PNG
    media_image3.png
    510
    361
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Downs by incorporating the teachings of Mishra and have a plurality of cooling holes defined in the floor that fluidly connect the tip pocket to at least one internal cooling cavity, and thereby have a plurality of cooling holes defined in the floor that fluidly connect the tip pocket to at least one internal cooling cavity; and
the plurality of cooling holes being spaced apart from the plurality of ribs and the recesses. Doing so provides the benefit of providing cooling airflow and/or a debris outlet on the airflow tip surface.
Regarding Claim 2, Downs as modified by Mishra teaches that at least one of the plurality of cooling holes is angled relative to the floor (resulting modification in Claim 1 has cooling holes implicitly at an angle relative to the floor).
Regarding Claim 4, Downs discloses that the plurality of ribs includes a first set of ribs (see annotated figure 4) and a second set of ribs (see annotated figure 4), the first set of ribs are distributed along the suction side lip (see annotated figure 4), and the second set of ribs are distributed along the pressure side lip (see annotated figure 4) such that the second set of ribs are spaced apart from the suction side lip and from the first set of ribs (see annotated figure 4).
Regarding Claim 5, Downs discloses that the length of each rib of the first and second sets of ribs extends from the floor to the tip (see annotated figure 4).
Regarding Claim 6, Downs as modified by Mishra teaches that each of the plurality of cooling holes extends along a respective passage axis (implicit from resulting modification in Claim 1), and the passage axis is angled in the chordwise direction relative to the floor (implicit from resulting modification in Claim 1).
Regarding Claim 8, Downs as modified by Mishra teaches that the plurality of cooling holes are positioned relative to a central axis of the tip pocket (see Mishra: figure 3), and each wall of the first and second sets of ribs terminates prior to intersecting the central axis (see Downs: annotated figure 4).
Regarding Claim 9, Downs discloses that the respective lengths of both the first set of ribs and the second set of ribs are slanted in the chordwise direction toward the leading edge lip relative to the floor (rails that form the ribs (first and second) can be oriented towards the leading edge, Para 14 Lines 5-8).
Regarding Claim 10, Downs discloses that the respective lengths of both of the first set of ribs and the second set of ribs are slanted in the chordwise direction toward the trailing edge lip relative to the floor (see orientation of first and second ribs, annotated figure 4).
Regarding Claim 11, Downs discloses that the airfoil is a rotatable turbine blade (see Para 23 Lines 1-2).
Regarding Claim 12, Downs discloses a gas turbine engine (Para 2 Lines 6-7) comprising:
a compressor section (implicit from Para 2 Line 6) driven by a turbine section (turbine section inherent in gas turbine);
an airfoil (figure 1) extending radially from a platform (see 6, figure 1), the airfoil including:
a tip pocket (7, figure 1 or 4) formed at a tip (9, figure 1) of the airfoil, the tip pocket extending from a position near a leading edge (4, figure 1) of the airfoil to a position that is upstream from a trailing edge (5, figure 1) of the airfoil;
wherein the tip pocket includes a suction side lip (see annotated figure 4), a pressure side lip (see annotated figure 4), a leading edge lip (see annotated figure 4) and a trailing edge lip (see annotated figure 4) that extend radially outwardly from a floor(see annotated figure 4) to the tip, and the tip pocket defines a central axis (implicit central axis of 7, figure 4) that extends between the leading edge lip and the trailing edge lip (see figure 4);
a plurality of heat transfer augmentation devices (see first and second ribs, annotated figure 4) formed in the tip pocket and that terminate prior to intersecting the central axis of the tip pocket (see figure 4), wherein the plurality of heat transfer augmentation device are a plurality of ribs (see annotated figure 4) distributed along at least one of the pressure and suction side lips (see annotated figure 4) such that a length of each rib of the plurality of ribs is slanted at an acute angle (see angle φ, figure 4) relative to the floor in a direction towards the leading edge lip or the trailing edge lip (see ribs slanted toward the trailing edge lip relative to the floor, figure 4); and
at least one internal cooling cavity (11, figure 4) formed inside the airfoil (see figure 4); and
wherein adjacent ribs of the plurality of ribs establish respective recesses (see recesses adjacent the first/second ribs, annotated figure 4), the recesses extend along the respective one of the suction side lip and the pressure side lip (see annotated figure 4). 
Downs is silent on a plurality of cooling holes being defined in the floor that fluidly connect the tip pocket to at least one internal cooling cavity; and
the plurality of cooling holes being spaced apart from the plurality of ribs and the recesses.
Mishra relates to a turbine-airfoil squealer tip which is in the same field of endeavor as the claimed invention and teaches of a plurality of cooling holes (60, figure 3) defined in a floor (52, figure 3) that fluidly connect a tip pocket (54, figure 4 also reproduced below) to at least one internal cooling cavity (48, figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Downs by incorporating the teachings of Mishra and have a plurality of cooling holes defined in the floor that fluidly connect the tip pocket to at least one internal cooling cavity, and thereby have a plurality of cooling holes defined in the floor that fluidly connect the tip pocket to at least one internal cooling cavity; and
the plurality of cooling holes being spaced apart from the plurality of ribs and the recesses. Doing so provides the benefit of providing cooling airflow and/or a debris outlet on the airflow tip surface.
Regarding Claim 13, Downs discloses that the plurality of ribs includes a first set of ribs and a second set of ribs (see annotated figure 4), the first set of ribs are distributed along the suction side lip (see annotated figure 4), and the second set of ribs are distributed along the pressure side lip (see annotated figure 4) such that the second set of ribs are spaced apart from the suction side lip and from the first set of ribs (see annotated figure 4).
Regarding Claim 14, Downs discloses that the airfoil is a turbine blade (see Para 23 Lines 1-2) in the turbine section (implicit).
Regarding Claim 15, Downs as modified by Mishra teaches that more than one cooling hole of the plurality of cooling holes is angled relative to the floor (see orientation of first holes, annotated figure 4).
Downs as modified by Mishra teaches that more than one cooling hole of the plurality of cooling holes is angled relative to the floor (resulting modification in Claim 12has cooling holes implicitly at an angle relative to the floor).
Regarding Claim 16, Downs as modified by Mishra teaches that the plurality of cooling holes are distributed along the central axis of the tip pocket (see Mishra: figure 3).
Regarding Claim 17, Downs as modified by Mishra teaches that each of the plurality of cooling holes extends along a respective passage axis (implicit), and the passage axis is angled transversely in the chordwise direction relative to the floor (implicit); and the plurality of cooling holes are axially aligned with a respective one of the recesses relative to the central axis of the tip pocket (see first and third holes 60, Mishra: figure 3).
Regarding Claim 18, Downs as modified by Mishra teaches that the angle of passage axis differs from the acute angle of each of the plurality of ribs (see modification of Claim 1).
Regarding Claim 19, Downs as modified by Mishra teaches that the plurality of cooling holes are distributed along the central axis of the tip pocket (see Mishra: figure 3).
Regarding Claim 20, Downs as modified by Mishra teaches that the plurality of cooling holes are axially aligned with a respective one of the recesses relative to the central axis of the tip pocket (see first and third holes 60, Mishra: figure 3).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, Downs as modified by Mishra teaches that the plurality of cooling holes includes a first cooling hole and a second cooling hole but fails to disclose or teach, the passage axis of the first cooling hole is angled in the chordwise direction towards the leading edge lip relative to the floor, and the passage axis of the second hole is angled in the chordwise direction towards the trailing edge lip relative to the floor.
Therefore, it is not known in, nor obvious from the prior art to construct a component for a gas turbine engine as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745